Title: To James Madison from Tobias Lear, 20 August 1807
From: Lear, Tobias
To: Madison, James



Sir
Algiers, Augt. 20th: 1807.

I have the honor to inform you that I have drawn upon you for twenty thousand dollars at 30 days sight, in favor of Messrs. Degen, Purviance & Co. Navy Agents of the U. S. in Leghorn, on account of the U. S. of America, in their Affairs with the Barbary Regencies.
The above sum is in four setts of Exchange for five thousand dollars each, and each set in Six bills, dated August 17th. 18th. 19th. 20th., which I pray you will have the goodness to honor, and pass the same to account.  With sentiments of the highest Respect and attachment, I have the honor to be, Sir, Your most Obt. & faithful St.

(Signed) Tobias Lear


subjoined:
Exchange for $5000 dollars.

